 


110 HR 6897 EH: Filipino Veterans Equity Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6897 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To authorize the Secretary of Veterans Affairs to make certain payments to eligible persons who served in the Philippines during World War II. 
 
 
1.Short titleThis Act may be cited as the Filipino Veterans Equity Act of 2008. 
2.FindingsCongress makes the following findings: 
(1)The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War. 
(2)During World War II, Filipinos served in a variety of units, some of which came under the direct control of the United States Armed Forces. 
(3)The regular Philippine Scouts, the new Philippine Scouts, the Guerilla Services, and more than 100,000 members of the Philippine Commonwealth Army were called into the service of the United States Armed Forces of the Far East on July 26, 1941, by an executive order of President Franklin D. Roosevelt. 
(4)Even after hostilities had ceased, wartime service of the new Philippine Scouts continued as a matter of law until the end of 1946, and the force gradually disbanded and was disestablished in 1950. 
(5)Filipino veterans who were granted benefits prior to the enactment of the so-called Rescissions Acts of 1946 (Public Laws 79–301 and 79–391) currently receive full benefits under laws administered by the Secretary of Veterans Affairs, but under section 107 of title 38, United States Code, the service of certain other Filipino veterans is deemed not to be active service for purposes of such laws. 
(6)These other Filipino veterans only receive certain benefits under title 38, United States Code, and, depending on where they legally reside, are paid such benefit amounts at reduced rates. 
(7)The benefits such veterans receive include service-connected compensation benefits paid under chapter 11 of title 38, United States Code, dependency indemnity compensation survivor benefits paid under chapter 13 of title 38, United States Code, and burial benefits under chapters 23 and 24 of title 38, United States Code, and such benefits are paid to beneficiaries at the rate of $0.50 per dollar authorized, unless they lawfully reside in the United States. 
(8)Dependents' educational assistance under chapter 35 of title 38, United States Code, is also payable for the dependents of such veterans at the rate of $0.50 per dollar authorized, regardless of the veterans’ residency. 
3.Payments to eligible persons who served in the Philippines during World War II 
(a)Compensation Fund 
(1)In generalThere is in the general fund of the Treasury a fund to be known as the Filipino Veterans Equity Compensation Fund (in this section referred to as the compensation fund). 
(2)Availability of fundsSubject to the availability of appropriations for such purpose, amounts in the fund shall be available to the Secretary of Veterans Affairs without fiscal year limitation to make payments to eligible persons in accordance with this section. 
(b)PaymentsDuring the one-year period beginning on the date of the enactment of this Act, the Secretary shall make a payment to an eligible person who, during such period, submits to the Secretary an application containing such information and assurances as the Secretary may require. 
(c)Eligible personsAn eligible person is any person who served— 
(1)before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or 
(2)in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538). 
(d)Payment amountsEach payment under this section shall be— 
(1)in the case of an eligible person who is not a citizen of the United States, in the amount of $9,000; and 
(2)in the case of an eligible person who is a citizen of the United States, in the amount of $15,000. 
(e)LimitationThe Secretary may not make more than one payment under this section for each person described in subsection (f). 
(f)Eligibility of individuals living outside the United States entitled to certain Social Security benefitsReceipt of a payment under this section shall not affect the eligibility of an individual residing outside the United States to receive benefits under title VIII of the Social Security Act (42 U.S.C. 1001 et seq.) or the amount of such benefits. 
(g)Release 
(1)In generalExcept as provided in paragraph (2), the acceptance by an eligible person of a payment under this section shall be final, and shall constitute a complete release of any claim against the United States by reason of any service described in subsection (c). 
(2)Payment of previously awarded benefitsNothing in this section shall prohibit a person from receiving any benefit to which the person is entitled based on a claim for which benefits are awarded before the date of the enactment of this Act.
(h)ReportsThe Secretary shall include, in documents submitted to Congress by the Secretary in support of the President’s budget for each fiscal year in which payments are made from the compensation fund under this section, detailed information on the operation of the compensation fund, including the number of applicants, the number of eligible persons receiving benefits, the amounts paid out of the compensation fund, and the administration of the compensation fund. 
(i)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary shall prescribe regulations to carry out this section. 
(j)Authorization of appropriationThere is authorized to be appropriated to the compensation fund $198,000,000, to remain available until expended, to make payments under this section. 
 Passed the House of Representatives September 23, 2008.Lorraine C. Miller,Clerk.

